Citation Nr: 1747277	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  17-02 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1958 to December 1958.

This appeal arose from a February 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's hearing loss was caused by the Veteran's active military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In September 2015, the Veteran underwent a Compensation and Pension (C&P) examination in which the examiner determined the Veteran's bilateral hearing loss was not related to service because the examiner could not analyze the Veteran's missing service treatment records. The Veteran's records, it must be noted, are missing due to a fire on government premises in which many veterans' service treatment records were destroyed. When service records are missing through no fault of the veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Based on a review of the evidentiary record and clinical presentation, the examiner opined that it was less likely than not that the veteran's hearing loss was related to his military service. The examiner stated that there were no records in VBMS with the Veteran's entrance and exit examinations and that the configuration of the Veteran's hearing loss was less likely than not related to noise exposure in the military.

In an addendum opinion provided on October 13, 2016, the VA examiner stated she had reviewed a statement from M.B., A.A.S., BC-HIS, who was noted as a "hearing aid dispenser."Mr. B. had opined that "Patient's audiogram is consistent with the type of noise exposure commonly found in the military experiences the patient described to me during his case history evaluation possibly compounded by some age related hearing loss. The patient's case history did not reveal any other obvious sources of noise that could potentially create this type of hearing loss. While it is impossible to determine exactly what caused the high frequency sensori-neural damage without the record of regular hearing tests it is highly probable that the damage was caused by the noise exposure related to his military service." It was noted that a "hearing aid dispenser "is an individual "that specializes in fitting and dispensing hearing aids only. He does not specialize in hearing loss or types of hearing loss and "[t]he sloping configuration of this hearing loss compared with the age of the patient would suggest that the hearing loss is at least as likely as not presbycusis."

Although the VA examiner found it was at least as likely as not that the Veteran's hearing loss is due to presbycusis, the logical inference is that it was also at least as likely as not due to his military noise exposure. Given the VA examiner's conclusion and the other positive nexus opinion, the evidence appears to be in relative equipoise.  

The law is clear. Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. 38 U.S.C.A. Â§ 5107 (West 2014). Here, the Board finds that the aforementioned evidence is sufficient to place the relevant evidence, at a minimum, in a state of equipoise as to whether the Veteran's hearing loss is related to service. The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for bilateral hearing loss is warranted. See Gilbert v. Derwinski, 1 Vet. App. 49, 55   (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


